731 So. 2d 2 (1998)
David LEONARD, Appellant,
v.
STATE of Florida, Appellee.
No. 96-04245.
District Court of Appeal of Florida, Second District.
June 10, 1998.
James Marion Moorman, Public Defender, and A. Victoria Wiggins, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Helene S. Parnes, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
In this direct appeal, David Leonard challenges, as illegal, the thirty-year sentence he received when the probation he was serving on a second-degree felony was revoked. See §§ 775.082(3)(c), 800.04, Fla. Stat. (1987). No other issues are raised. Because Leonard pleaded guilty to the underlying offense and failed to bring this error to the trial court's attention first, pursuant to section 924.051(4), Florida Statutes (Supp.1996), we are without jurisdiction to entertain this issue on direct appeal. Therefore, we dismiss this appeal without prejudice to Leonard to seek correction of this possible error by filing a motion pursuant to Florida Rule of Criminal Procedure 3.800(a).
Dismissed.
ALTENBERND, A.C.J., and FULMER and CASANUEVA, JJ., concur.